DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 requires a “ceramic filler”, claim 8 further allows for the ceramic filler to be selected from a group including “graphene”.  Graphene is not reasonably considered a ceramic material and as claim 8 allows for a scenario where the material for the ceramic filler is graphene alone, claim 8 is indefinite as it is unclear whether the ceramic filler necessarily includes a ceramic material.
Claim 11 recites the limitation "the shear-thickening composition" in part “e”.  There is insufficient antecedent basis for this limitation in the claim. This is assumed to read “the shear-thickening electrolyte solution” to be consistent with the specification.

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Veith et al. (US Pub 2017/0104236 newly cited).
In regard to claims 1, 8-10, 12 and 13, Veith et al. teach a shear-thickening electrolyte solution (see title) comprising: a polar solvent (such as EC, DMC, PC etc. - paragraph [0057]); an electrolyte dissolved in said polar solvent (such as LiPF6 - paragraph [0058]); and 
ceramic filler (such as BN, alumina, silica etc. - paragraph [0067], present in an amount such as 20 to 40 weight percent - paragraph [0056]) dispersed in said polar solvent, said ceramic filler having an 
While the prior art does not specifically disclose an aspect ratio of the ceramic particles, the prior art appreciates the ability to use non-spherical particles (paragraph [0063] - non spherical particles naturally have a length longer than a width) and therefore reasonably overlap the claimed aspect ratio. In any event, the Examiner notes that changes to size and shape of the prior art particles to tailor the properties thereof are an obvious modification absent evidence to the contrary or of criticality (see MPEP 2144.04 Part IV).
In regard to claims 2-4, “the ceramic filler is functionalized by reaction with a functionalizer of Formula 1” such as specifically a functionalizer of “(3- aminopropyl) triethoxysilane” relates to a product by process limitation (see MPEP 2113 above).   The prior art specifically teaches “the silica nanoparticle surface is treated with a halogen-terminated silane polymerization initiator like (3-trimethoxysilyl)propyl 2-bromo-2-methylpropionate upon which the chains are grown” in paragraph [0070] and therefore appreciates the ability to use similar silane funcationalizers in a manner which obviates the claimed product as the product in the product-by-process claim is the same as or obvious from a product of the prior art absent evidence to the contrary.
In regard to claim 11, as the prior art has a structure and composition which is indistinguishable from the claimed electrolyte solution (see MPEP 2112.01), such is reasonably expected to have an ionic conductivity which overlaps or obviates the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Veith et al. (US Pub 2017/0104236 newly cited) as applied to claim 1 and further in view of Ye et al. (“Effect of Nanorod Aspect Ratio on Shear Thickening Electrolytes for Safety-Enhanced Batteries” newly cited, a copy of which is attached).
Veith et al. teach the shear thickening electrolyte as applied above but does not disclose particulars of the ceramic filler.  However, Yu et al. teach a similar shear thickening electrolyte and the desirability to use porous (i.e. hollow - see 2.1 Morphology characterization) silica nano-rods with an aspect ratio such as 5 or 8 (AR5 and AR8) because such resulted in battery cells with enhanced ballistic test results (see 2.4 Ballistic tests). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use hollow silica nano-rods with an aspect ratio such as 5 or 8 as the ceramic filler in the electrolyte of Veith et al. as such resulted in battery cells with enhanced ballistic properties as taught by Yu et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The publication which this application appears to be based from is made of record - Liu et al., "A shear thickening fluid based impact resistant electrolyte for safe Li-ion batteries", Journal of Power Sources 423 (2019) 297–304.
Applicant is reminded (from MPEP 609) - In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. Applicants and other individuals substantively 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723